Citation Nr: 0428845	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  02-04 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back condition.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran had active service from January 1980 until 
December 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a 2001 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Milwaukee, 
Wisconsin.  The Board decision of January 2003, determined 
that new and material evidence had not been submitted to 
reopen the claim for entitlement to service connection for a 
back condition.  

The veteran appealed the denial to the U.S. Court of Appeals 
for Veterans Claims (CAVC), which in a February 2004 Order, 
vacated the January 2003 Board decision and remanded the case 
for readjudication consistent with the Joint Motion for 
Remand.  


FINDINGS OF FACT

1.  The veteran has been fully informed of the evidence 
needed to substantiate this claim and of the burdens he and 
VA shared in developing the claim.  All relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained by the RO.

2.  In a September 1997 Board decision, service connection 
for a low back condition was denied.

3.  The evidence added to the record since September 1997, 
when viewed in the context of the entire record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  VA has satisfied the notice and assistance duties of the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004). 

2.  The September 1997 Board decision denying the veteran's 
claim of entitlement to service connection for a low back 
condition is final. 38 U.S.C.A. §§ 7103(a) and 7104 (West 
2002).

3. The evidence received subsequent to the September 1997 
Board decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for a 
low back condition have not been met. 38 U.S.C.A. §§ 5108, 
5103, 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. § 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

VA has a duty to notify and assist the veteran in the 
development of facts pertinent to his claim.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Where that notice was not provided at the time of the initial 
AOJ decision, the appellant has the right to VCAA content 
complying notice and proper subsequent VA process.  The 
Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The Joint Motion for Remand requested that the Board provide 
further reasons and bases as to its conclusion that the duty 
to notify had been met.  The Joint Motion indicated that the 
appellant had not been apprised of the new and material 
standard for reopening a claim or that he needed to submit a 
nexus opinion.  The Board disagrees with the Joint Motion's 
requirement that the appellant be advised of what 
unestablished fact he needed to present evidence on, citing 
the definition of material evidence in 38 C.F.R. § 3.156.  As 
discussed in more detail below, the regulatory definition of 
material evidence was amended for claims filed after August 
2001.  That amendment - the unestablished fact standard cited 
in the Joint Motion - does not apply to this claim filed in 
May 2000.  For the reasons given below, the Board concludes 
that the duty to notify has been satisfied.

First, there were letters sent to the appellant before 
enactment of the VCAA, which informed him right from the 
beginning of the claims process what was needed to 
substantiate his claim.  Although the VCAA codified these 
notice requirements, there is no legal requirement that the 
documents providing such notice post-date the VCAA.  Rather, 
the Board will look at the entire record, as with any other 
issue, to determine whether a claimant was properly advised 
of the evidence needed to substantiate a claim and whose 
responsibility it would be for obtaining such evidence.

After the appellant filed his claim to reopen in May 2000, a 
June 2000 letter advised him of the reason for the prior 
denial of his claim (no evidence showing current condition 
related to symptom shown in service) and the best evidence to 
submit (competent medical evidence relating current 
disability to military service).  In this way, the appellant 
was advised both what was specifically needed to substantiate 
his claim and what type of evidence would suffice.  He was 
told what competent medical evidence would be.  He was also 
told of other types of evidence he could submit such as a 
statement from him as to the medical history of the claimed 
condition, employment records, prescription records and 
employment exams.  It is clear from this discussion that it 
was the claimant's responsibility to submit the listed 
evidence, and he was told to do so as soon as possible.  He 
was also told it was his responsibility to tell VA if he had 
been treated for the claimed condition at a VA facility, and, 
if so, then it would be VA's responsibility to obtain those 
records.

Two separate August 2000 rating decisions then indicated what 
was necessary to establish new and material evidence.  The RO 
informed the veteran of the elements necessary for new and 
material evidence, and informed him that although his 
evidence was new, it was not directly related to the issue 
considered.  He was again told the reason for the prior 
denial and told that there remained no indication the current 
back disorder was related to in-service treatment for acute 
low back strain.  In this way, the claimant was again 
informed what evidence was needed to substantiate his claim.

After receiving additional evidence from the appellant, 
another letter was sent to him in September 2000.  This 
letter again informed him that the reason for the prior 
denial was no evidence the current condition was related to 
in-service symptoms.  He was told to "send" and that he 
"must submit" such medical evidence.  Again, it is clear 
from this discussion that it was the claimant's 
responsibility to provide this evidence to VA.  He was told 
of other types of evidence (lay statements, letters, photos, 
employment records, prescription records) that he could 
submit to substantiate the claim.  He was told what VA 
records had already been requested and asked to provide 
information as to any other treatment he had received.  

The Board notes at this juncture that the Joint Motion was 
concerned with lack of notice as to new and material 
requirements as opposed to service connection requirements.  
The two 2000 rating decisions specifically defined new and 
material evidence.  The documents discussed above at all 
times told the claimant the exact basis for the prior denial, 
so it is clear what was needed to reopen the claim.  
Moreover, by informing him what was needed to substantiate a 
service connection claim, the appellant was aware of what 
evidence was needed to reopen the claim.  That is, evidence 
of a nexus relationship between the current condition and 
military service.

VA's Office of General Counsel held in VAOPGCPREC 7-2004 that 
VCAA's notice requirement can be satisfied by a document such 
as the statement of the case (SOC), supplemental statement of 
the case (SSOC), rating decisions, or by hearing on a claim 
as long as the document or hearing officer informs the 
claimant of the information and evidence necessary to 
substantiate the claim, indicates which party is responsible 
for obtaining which portion of the information and evidence, 
and requests that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  For the 
reasons given above, the Board concludes these requirements 
were met by the two August 2000 rating decisions, in 
conjunction with the June and September 2000 letters.

Second, after the enactment of the VCAA, additional 
notification was provided to the appellant.  A January 2001 
letter informed the veteran that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  It also informed the veteran that 
VA would obtain private records on his behalf if he 
preferred.  He was told that other than records in the 
custody of VA or another federal agency, he was responsible 
for submitting any other evidence needed.

The April 2002 SOC then provided further notification to the 
appellant.  In this SOC, the RO cited to 38 C.F.R. § 3.159(b) 
and (c) and 38 C.F.R. § 3.159(e) regarding VA's 
responsibilities with respect to identifying and obtaining 
evidence in support of the claim, and the SOC included 
citation to 38 C.F.R. § 3.159(c)(2)(i) and (ii) and 38 C.F.R. 
§ 3.159(c)(3) (specifically, the last sentence - "The 
claimant must provide enough information to identify and 
locate the existing records including the custodian or agency 
holding the records; the approximate time frame covered by 
the records; and, in the case of medical treatment records, 
the condition for which treatment was provided."), regarding 
the veteran's responsibilities to identify and obtain 
evidence in support of his claim.  The SOC also explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  

As noted above, VCAA's notice requirement can be satisfied by 
a document such as the statement of the case (SOC) as long as 
the document informs the claimant of the information and 
evidence necessary to substantiate the claim, indicates which 
party is responsible for obtaining which portion of the 
information and evidence, and requests that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  VAOPGCPREC 7-2004.  For the reasons 
given above, the Board concludes these requirements were met 
by the 2002 SOC, especially when considered in the totality 
with the August 2000 rating decisions and the June and 
September 2000 letters.  There is no binding legal precedent 
to the contrary.

In this case, although the VCAA notice documents discussed 
above did not specifically contain the "fourth element" 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession), the Board finds that he was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  When considering the notification 
letters and the other documents described above, as a whole, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  


Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The content of the various notice documents described above 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  He was 
given ample time to respond to each letter (the Board notes 
he was given additional time to submit evidence after his 
case was remanded by the Court, but did not do so).  The 
veteran submitted lay statements on behalf of his claim, 
informed VA that all of his records were from the VA Medical 
Centers, and that there were no private treatment records to 
obtain.  The veteran was also provided an opportunity to 
testify at a hearing, which he declined.  For these reasons, 
to decide the appeal would not be prejudicial error to the 
claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  


With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no known additional records to obtain.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The veteran was not provided additional VA examination in 
connection with the claim to reopen.  VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's duties have 
been fulfilled.  VA does not have a duty to provide the 
veteran a VA examination if the claim is not reopened.  The 
VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2004).  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and has satisfied its duties 
to inform him.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.

III.  New and Material

The veteran initially raised a claim of entitlement to 
service connection for a low back condition in August 1995.  
That claim was denied in a June 1996 rating decision.  An 
appeal followed, culminating in a September 1997 denial by 
the Board.  The evidence of record at that time included the 
veteran's service medical records, his contentions, including 
those raised at a personal hearing, lay statements, reports 
of VA examinations, and VA and private treatment records.  
The claim was denied because although the veteran was treated 
during service, on one occasion, for lumbar strain after he 
fell down some stairs, there was no medical evidence linking 
the post- service back disorder to that injury.  In fact, a 
VA examiner in 1996 had thoroughly reviewed the evidence and 
rendered an opinion that the veteran's back complaints were 
not related to his military service or incidents therein.

In June 1998, the veteran requested that his claim be 
reopened.  A September 1998 rating decision denied the claim. 
In May 2000, he again requested that his claim be reopened.  
Further denials followed in August 2000 and in April 2001.  

The veteran seeks entitlement to service connection for a low 
back condition.  As discussed above, that issue was 
considered and denied by the Board in September 1997.  When 
the Board disallows a claim, a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b). 
A decision of the Board is final unless the Chairman orders 
reconsideration.  38 U.S.C.A. §§ 7103(a) and 7104(a); 38 
C.F.R. § 20.1100.  The veteran has not requested 
reconsideration of the Board's 1997 decision.  Moreover, the 
veteran was advised of his right to appeal the Board's 
decision to the Court.  He did not do so.  Therefore, the 
Board's 1997 decision is final.

The Board notes that the September 1998 rating decision that 
denied reopening of this claim was also not appealed by the 
veteran.  In the April 2001 rating decision, the RO indicated 
that the 1998 rating decision was being reconsidered under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Section 7 of the VCAA 
provided for readjudication of claims denied as not well 
grounded where the denial became final between July 14, 1999, 
and enactment of the VCAA on November 9, 2000.  The September 
1998 decision "became final" in September 1999 when the 
veteran did not file a notice of disagreement.  Regardless of 
the status of the September 1998 rating decision, the 
September 1997 Board decision remains final, as discussed 
above.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a).  
However, that amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(August 29, 2001).  Since this claim was received before that 
date, the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.


When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

The RO initially denied reopening this claim.  However, in an 
April 2001 rating decision, the RO found that new and 
material evidence had been submitted to reopen this claim, 
and then denied the claim on the merits.  Regardless of the 
RO's actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

Once again, the requirements to reopen a claim under 38 
C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, the 
evidence submitted subsequent to the last final prior denial 
by the Board in September 1997 include VA outpatient 
treatment reports dated from June 1995 to June 2000, received 
by the RO in September 2000 and October 2000.  Although such 
reports were not previously of record, they merely 
demonstrate a current disability, which was already 
established by evidence of record at the time of the 
September 1997 Board decision.  Thus, such evidence is 
cumulative and redundant, and is not "new" under 38 C.F.R. § 
3.156(a).

Also submitted subsequent to the September 1997 Board 
decision was a January 2002 statement written by the 
veteran's sister.  That statement reported that the veteran 
had injured his back in service. Such information was already 
available from the service medical records, and hence that 
submission also was cumulative and redundant.

The veteran has also submitted his contentions, including a 
lengthy statement contained in a January 2002 VA outpatient 
treatment note.  For the most part, his contentions remain 
the same as those previously raised in connection with his 
original claim.  He had previously discussed the 
circumstances surrounding the in-service back injury, had 
previously alleged re-injuring his back during service while 
performing martial arts, had previously alleged being 
threatened with jail if he sought treatment, and had 
previously alleged recurrent episodes of back pain following 
service.  The only "new" allegation is that he now says he 
was actually medically discharged from service because of his 
back condition.

Also, the newly submitted evidence includes a July 2000 lay 
statement from J.B.R., a friend of the veteran.  His 
statement confirmed present suffering by the veteran.  J.B.R. 
also stated that the veteran informed him of injuring his 
back in service.  Both evidence of present disability and of 
in-service treatment were previously of record.  Thus, this 
July 2000 letter is also cumulative and redundant, and not 
"new" as contemplated under 38 C.F.R. § 3.156(a).

Finally, VA inpatient and outpatient treatment records from 
2002 to 2004 were later obtained and associated with the 
claims folder.  These records, which show current treatment 
for the veteran's back condition, are not new and material.  
These records, which indicate that the veteran presently has 
a back condition, provide no medical nexus between his 
present back condition and any event in service.  Thus, these 
records also are not "new" pursuant to 38 C.F.R. § 
3.156(a).

In addition to being cumulative and redundant, the 
submissions added to the record subsequent to the September 
1997 Board decision do not support the veteran's contention 
that his current low back disability is causally related to 
service.  To be material, the evidence must be (a) relevant 
in that it bears directly and substantially on the matter 
under consideration, and (b) so significant, either by itself 
or with other evidence, that it must be considered in order 
to fairly decide the claim.  See 38 C.F.R. § 3.156(a) 
(emphasis added).  The basis of the Board's denial in 1997 
was that there was a lack of competent medical evidence 
linking the veteran's post-service back disorder(s) to 
disease or injury incurred during service.  That evidence 
remains lacking in this case.  As the additional evidence 
does not address the issue of nexus, it does not bear 
directly and substantially upon the specific matter under 
consideration, and as such, the evidence is not "material" 
under 38 C.F.R. § 3.156(a).

Nothing has changed from a medical or factual standpoint 
since the 1997 Board decision.  The appellant has offered no 
new arguments in his attempt to reopen.  Although he is 
certainly competent to report experiencing any symptoms, his 
allegations alone are not so significant that this claim must 
be reopened.  The appellant does not possess medical 
expertise, and he is, therefore, not competent to render an 
opinion on a matter involving medical knowledge, such as 
diagnosis or causation.  This applies even where the 
appellant has added some additional descriptive details, 
without any showing of how such additional descriptive 
details are of any consequence.  For this reason, his 
allegations are not probative.  There is no support for his 
current allegation that he was discharged from service 
because of his back condition.  In sum, he is not competent 
to state that his back condition was caused or aggravated by 
his military service.  There is a complete lack of medical 
evidence indicating that there is any relationship between 
the appellant's back condition and his period of service.  
Where, as here, the determinative issue is one of medical 
diagnosis or causation, competent medical evidence is 
required.  Lay assertions are insufficient to reopen a claim 
under  38 U.S.C. § 5108. Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

There was no medical evidence in 1997 indicating that the 
post-service back disorder was somehow related to the 
appellant's military service, and there remains a lack of 
such evidence.  The circumstances of this case are similar to 
those referenced in Paller v. Principi, 3 Vet. App. 535 
(1992).  The point has been reached in this case "where it 
can be said that, all things being equal, the evidence being 
proffered has been fairly considered and that further 
rearticulation of already corroborated evidence is, indeed, 
cumulative."  Paller, 3 Vet. App. at 538.


Accordingly, the Board finds that the evidence received 
subsequent to September 1997 is not new and material and does 
not serve to reopen the claim for service connection for a 
low back condition.  Until the appellant meets his threshold 
burden of submitting new and material evidence in order to 
reopen his claim, the benefit of the doubt doctrine does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for a low back condition is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



